Citation Nr: 0323585	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-22 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 31, 2001, for 
an award of service connection for a callus, left fifth 
metatarsal, post operative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



REMAND

The veteran had active service from October 1967 to June 
1971.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
callus, left fifth metatarsal, post operative, and assigned a 
10 percent disability evaluation effective July 31, 2001.  
The veteran disagreed with the assigned effective date for 
that grant of service connection, and, after a statement of 
the case was issued in October 2002, the veteran's timely 
substantive appeal was received in December 2002.

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference hearing was conducted 
in April 2003 by the undersigned. 

In November 2001, in the context of the claim for service 
connection, the RO advised the veteran of enactment of the 
VCAA and of the general provisions of that Act.  However, 
after the effective date claim was raised, the RO did not 
provide the veteran with additional notification under the 
VCAA or advise the veteran of the evidence required to 
substantiate that claim, (other than in the statement of the 
case provided in October 2002.)  

A claimant must be provided with explicit notice of enactment 
of the VCAA and all provisions of that Act, including notice 
of the evidence required to substantiate the claim, notice as 
to the time allowed for submission of evidence, and the 
division of responsibilities in obtaining evidence.  E.g., 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Given these decisions, the Board concludes that, to meet due 
process concerns, further action is necessary.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be notified of the 
applicability of the VCAA to his effective date 
claim and of the provisions of that Act.  He should 
be notified of the types of evidence which would be 
relevant to substantiate his claim and the period 
of time in which he may timely submit or identify 
evidence which might substantiate it.  

2.  After the preceding has been accomplished and 
further development as may be subsequently deemed 
necessary undertaken, the veteran's claim should be 
re-adjudicated.  If the decision remains adverse to 
the veteran, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC).  The veteran should be afforded the 
applicable period of time for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


